Citation Nr: 1746999	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-57 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected chronic sinusitis disability. 

2.  Entitlement to service connection for a right hip strain, to include as secondary to the service-connected plantar fasciitis. 

3.  Entitlement to an increased evaluation, in excess of 30 percent, for Meniere's syndrome prior to May 9, 2016. 

4.  Entitlement to an increased evaluation for migraine headaches, currently evaluated as 30 percent disabling. 

5.  Entitlement to a compensable evaluation for hemorrhoids. 

6. Entitlement to a compensable evaluation for a left ear hearing loss disability, prior to May 9, 2016. 

7.  Entitlement to an increased evaluation, in excess of 10 percent, for tinnitus, prior to May 9, 2016. 


REPRESENTATION

Veteran represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Marine Corps, with active duty service from August 2006 through August 2010. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a November 2015 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California (hereinafter Agency of Original Jurisdiction ("AOJ")).

During the pendency of the appeal, the Veteran was granted entitlement to an increased evaluation, of 100 percent effective May 9, 2016, for the service-connected Meniere's syndrome disability with left ear hearing loss and tinnitus.  As this award does not represent a full grant of all the benefits sought on appeal, the Board has retained jurisdiction over the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that a claimant is presumed to be seeking the highest evaluation assignable).  Additionally, the Board has recharacterized the issue on appeal, as reflected on the title page of this decision, to include the Veteran's appeal of staged disability ratings.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a sleep apnea disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  The Veteran has a current disability of a right hip strain, with iliopsoas tendinitis, which first manifested during the Veteran's active duty service.  Following separation from active duty service, the Veteran experienced continuous and chronic symptoms of his right hip strain. 

2.  Resolving all doubt in the Veteran's favor, the Board finds that beginning on and after July 8, 2015, the service-connected Meniere's syndrome was shown to cause a hearing impairment, with vertigo and cerebellar gait, occurring more than once weekly.  

3.  Throughout the period on appeal, the Veteran's migraine headache disability was characterized by prostrating attacks occurring on average approximately once per month.  However, there is no evidence suggesting the Veteran's migraine headache was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  Throughout the period on appeal, the Veteran's service connected hemorrhoid disability has been manifested by intermittent hemorrhoids, with symptoms of pain and occasional bleeding.  At no time have the Veteran's hemorrhoids been described as irreducible or characterized by persistent bleeding, secondary anemia, or fissures.

5.  The Veteran is service-connected for a left ear hearing loss disability.  Audiological evaluations performed during the pendency of the Veteran's appeal reveal that he experienced no worse than a Level VII hearing impairment in the left ear.  

6.  The 10 percent rating in effect prior to May 9, 2016, is the maximum schedular rating for service-connected tinnitus and the Veteran has not advanced any theory as to why a higher rating is warranted on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an award of entitlement to service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for an increased evaluation of 100 percent, beginning July 8, 2015 but no sooner, for the service-connected Meniere's syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 6204, 8100 (2016).

3.  The criteria for an increased rating, in excess of 30 percent, for migraine headaches has not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 6204, 8100 (2016).

4.  The criteria for a compensable evaluation for hemorrhoids have not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7336 (2016).

5.  The criteria for a compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.6, 4.85, 4.86, Diagnostic Code 6100 (2016).

6.  There is no legal basis for the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected tinnitus, prior to May 9, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

With respect to the Veteran's application for entitlement to service connection for a right hip disability, the Board notes that VA notified the Veteran, in correspondence July 2015 of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the July 2015 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for increased ratings of his service-connected diabetes, including Meniere's syndrome, hemorrhoids, migraines, left ear hearing loss, and tinnitus, the Board notes that these are considered "downstream" elements of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated August 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of diabetes mellitus, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to submit written statements to the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  To date, the Veteran has not contended that any medical or other relevant records have not been obtained or are otherwise outstanding.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  

The Veteran has been additionally been afforded numerous VA examinations which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2;  See also  Stegall, 11 Vet. App. 268 at 271.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	i.  Entitlement to service connection for a right hip strain: 

The Veteran is currently seeking entitlement to service connection for a right hip strain.  In statements to the Board, the Veteran alleges that he sustained an injury to his right hip while on active duty service, and has experienced chronic pain since his separation from service.  

As an initial matter, the Board observes the Veteran has met the first prong of entitlement to service connection, the existence of a current disability.  A review of the Veteran's medical records shows he has a current diagnosis for a right hip strain, with iliopsoas tendinitis.  See e.g. September 2015 compensation and pension Examination.  Therefore, the Board finds the Veteran has satisfied the first element of service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Second, a review of the Veteran's service medical records shows he was treated for complaints of a right hip strain.  For example, during a physical examination in August 2009, the Veteran reported a history of right hip pain, over the past two months, after he fell out of a vehicle.  Following this physical examination, the Veteran was diagnosed with a right hip strain.  Most notably, at the time of the Veteran's separation from active duty service, it was noted that the Veteran had an in-service injury and current diagnosis for a right hip strain.  During the June 30, 2010 separation physical examination, a painful right hip was listed as an in-service injury. 

A review of the Veteran's post-service medical records show he continued to report symptoms of right hip pain.  For example, during a physical examination in November 2013, the Veteran reported symptoms of right hip pain, which had been chronic for three years.  See Long Beach VAMC Records.  During a subsequent physical examination, in July 2015, the Veteran was reported to have a decreased range of motion in the right hip, along with crepitus.  At the time of this examination, the Veteran continued to report symptoms of right hip pain, with the sensation that the hip would dislocate at certain positions, and occasional episodes or locking.  

As for evidence of a nexus between the Veteran's current disability and his in-service injury, the Board observes a positive medical nexus was provided during the September 2015 compensation and pension examination.  Specifically, following a review of the Veteran's service medical records, post-service treatment records, and after conducting a physical examination, the physician concluded that the Veteran's current right hip disability is at least as likely as not related to the in-service injury/accident.  In support of this conclusion, the examiner explained that the Veteran's service medical records clearly documented an injury to the right hip, with an in-service diagnosis for a right hip strain.  In addition to this in-service occurrence, the examiner explained that the Veteran's post-service medical records and his current symptoms, as reported during the September 2015 examination, were clearly a continuation from those symptoms he experienced during his active duty service. 

Therefore, in light of the facts outlined above, the Board finds that the Veteran is entitled to an award of service connection for a right hip strain.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board emphasizes that it is granting service connection for the right hip strain on a direct basis, and not as secondary to the service-connected bilateral foot disability. 

General Laws and Regulations Governing Entitlement to Increased Ratings: 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).


i.  Entitlement to a rating in excess of 30 percent, for Meniere's syndrome prior to May 9, 2016:

The Veteran is seeking an increased evaluation for symptoms of his Meniere's syndrome.  In statements to the Board, the Veteran argues that he should be assigned a 100 percent disability evaluation, effective July 8, 2015, for symptoms of his service-connected Meniere's syndrome.  See e.g. November 2016 Notice of Appeal.  As will be explained below, the Board agrees. 

Initially, the Veteran was awarded entitlement to service connection for Meniere's syndrome, as secondary to his tinnitus, in a November 2015 Rating Decision.  The AOJ assigned an effective date of July 8, 2015 and granted an initial compensable evaluation of 30 percent under Diagnostic Code 6204, for peripheral vestibular disorder.  The Board further notes that the AOJ explained the award of a 30 percent disability evaluation represented the highest schedular rating available under Diagnostic Code 6204.  In support of the assignment of a 30 percent disability evaluation, the AOJ cited to the Veteran's symptoms of dizziness, occasionally staggering, and constant bilateral tinnitus.  The AOJ did not specify as to whether symptoms of the Veteran's left ear hearing loss disability were considered. 

Thereafter, the Veteran submitted a timely notice of disagreement whereby he requested the AOJ assign a total rating for Meniere's syndrome.  See December 2015 Notice of Disagreement.  The Veteran argued that the totality of his symptoms, to include tinnitus, vertigo, and the left ear hearing loss, should warrant the assignment of a total 100 percent disability evaluation.

In a November 2016 Rating Decision, the AOJ awarded the Veteran a total 100 percent disability evaluation for Meniere's syndrome beginning on and after May 9, 2016.  In granting this increased evaluation, the AOJ evaluated the totality of the Veteran's symptoms, including tinnitus and the left ear hearing loss, under Diagnostic Code 6205, for Meniere's syndrome.  See Note to Diagnostic Code 6205, for Meniere's syndrome (endolymphatic hydrops), specifying that a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate; see also 38 C.F.R. §§ 4.27, 4.87.  

Under Diagnostic Code 6205, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  The highest schedular evaluation of 100 percent is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  

As for the effective date of this increased disability evaluation for Meniere's syndrome, the AOJ explained that there was no medical evidence of record which warranted the assignment of a 100 percent evaluation prior to May 9, 2106.  Specifically, the AOJ explained that the basis for the increased rating was the findings and medical opinion expressed in a May 9, 2106 compensation and pension examination.  However, in reviewing the evidentiary record, the Board finds no discernable difference between the Veteran's symptoms on July 8, 2015, the date on which entitlement to service-connection was established, through May 9, 2016. 

Specifically, the Board finds no discernable difference between the findings in the September 2015 compensation and pension examination, and the May 2016 examination.  During the May 2016 examination, the examiner reported that the veteran experienced hearing with attacks of vertigo and cerebellar gait more than once weekly, lasting one to 24 hours in duration.  The examiner reported the Veteran experienced additional symptoms of staggering, vertigo, and constant tinnitus.  

By comparison, a review of the September 2015 examination reveals nearly identical findings.  During the September 2015 examination, the Veteran reported symptoms of dizzy spells and vertiginous attacks averaging two to three times per week.  The Veteran additionally reported symptoms of louder tinnitus, lasting less than an hour, but occurring more than once per week.  The examiner additionally reported that the Veteran experienced episodes of staggering, more than once weekly, lasting one to 24 hours in duration.

The only discernable difference between the September 2015 and the May 2016 examination, is the presence of a "cerebellar gait."  In this regard, the Board observes that a "cerebellar gait," is described as a staggering ataxic gait.  See Dorland's Illustrated Medical Dictionary 753 (32nd ed. 2012).   After resolving the benefit of doubt in the Veteran's favor, the Board finds that the September 2015 examiner's report of a "staggering" gait is equivalent to the May 2016 examiner's report of a cerebellar gait.  Based upon these reports, the Board finds that the Veteran is entitled to an increased 100 percent disability evaluation, beginning on and after July 8, 2015, for his service-connected Meniere's syndrome. 
In conclusion, the Board finds the Veteran meets the criteria for a 100 percent disability evaluation under Diagnostic Code 6205 for his service-connected Meniere's disease, beginning on and after July 8, 2015.  Furthermore, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected Meniere's disease disability is adequate, and referral is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).   

	ii.  Entitlement to a rating in excess of 30 percent for migraine headaches:

The Veteran seeks entitlement to an increased evaluation, in excess of 30 percent, for his service-connected migraine headache disability.  In statements to the Board, the Veteran has alleged that his current symptoms warrant the assignment of an increased 50 percent disability evaluation.  See e.g. December 2015 Notice of Disagreement. 

As an initial matter, the Board observes that the Veteran was awarded entitlement to a migraine headache disability in a December 2010 Rating Decision.  The AOJ assigned an initial evaluation of 30 percent, effective August 21, 2010.  The Veteran did not file a timely notice of disagreement, but rather submitted a new claim for an increased evaluation on July 8, 2015.  As such, the time period for consideration begins July 8, 2104, one year prior to the Veteran's claim. 

The AOJ has assigned the Veteran a 30 percent disability evaluation under Diagnostic Code 8100, for migraines.  Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has interpreted the phrase to mean "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

A review of the Veteran's medical records does not indicate that the Veteran has sought treatment for symptoms of his migraine headache disability during any time relevant to the period on appeal.  Rather, the last report of the Veteran's migraine symptoms occurred during a physical examination in November 2013.  During this encounter, the Veteran reported stable symptoms, with migraines occurring once or twice per month.  There were no reports of any functional imitations, other than difficulty sleeping, as a result of his migraines.  There are no subsequent reports or treatment for the Veteran's migraine headache disability. 

In September 2015, the Veteran was afforded a compensation and pension examination to assess the severity of his migraine headache disability.  During this encounter, the Veteran described symptoms of his migraine disability as including headaches, nausea, vomiting, sensitivity to light and noise, throbbing head pain, pain on both sides of his head, and changes in vision.  As for the duration of a typical migraine, the Veteran reported that his symptoms last less than one day.  However, the Veteran did report experiencing prostrating attacks of head pain more frequently than once per month. 

Following a review of the Veteran's medical records, and with consideration of his lay reports of symptoms, the examiner concluded that the Veteran's migraine headache disability would impose limitations on the Veteran's ability to work.  Specifically, the examiner concluded that the Veteran "may need to rest" during a "severe headache" episode.  The Board has interpreted this conclusion to support a finding that the Veteran's migraine headache disability is not productive of, or capable of producing, economic inadaptability.  

In support of this interpretation, the Board observes that neither the Veteran, nor the medical evidence of record, have demonstrated that the Veteran's migraine headache disability interferes with his ability to work.  Specifically, the Veteran does not point to any evidence showing that his symptoms are capable of affecting his employment of job performance, or that he is unable to complete his daily work, or that he has lost time from work due specifically to his migraine headache disability. 

As a lay person, the Veteran is competent to report symptoms such as the length, severity, and frequency of his headaches, as these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Board has considered the Veteran's lay statements regarding the length and severity of his headaches.  However, the Board finds the Veteran's lack of specificity regarding the number of prostrating headaches during this period to be suggestive that they were not so numerous that they occurred more than once per month, averaged over a several month period, or that the headaches were not productive or capable of producing severe economic inadaptability during this time period.   

Therefore, the Board finds no credible evidence which would warrant the assignment of an evaluation in excess of 30 percent for the Veteran's service-connected migraine headache disability.  Furthermore, the Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected migraine headache disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board finds the Rating Schedule, and Diagnostic Code 8100, allow for consideration of the totality of symptoms alleged and described by the Veteran.  As noted above, Diagnostic Code 8100 allows for ratings based on the frequency and severity of "prostrating" attacks.  There is no set criterion of symptoms the Board is limited to consider.  Rather, Diagnostic Code allows for the consideration of all symptoms, including dizziness, vomiting, nausea, photosensitivity, and severity of pain.  Diagnostic Code 8100 is further tailored to a veteran's specific tolerance for such symptoms because it is based upon the frequency of prostrating attacks.  Therefore, the Board finds there are no symptoms experienced by the Veteran which are not described or accounted for in the application of Diagnostic Code 8100. 

The Board further finds that any allegation or report of missed time from work due to the Veteran's migraine headache disability is fully addressed by the assigned schedular criteria.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and by the assignment of the staged ratings discussed above.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's migraine headaches are appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the criteria for an increased evaluation, in excess of 30 percent, for the service-connected migraine headache disability have not been met.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

	iii.  Entitlement to a compensable evaluation for hemorrhoids:

The Veteran seeks entitlement to a compensable evaluation for his service connected hemorrhoids.  In statements to the Board, the Veteran has alleged that his current symptoms warrant the assignment of an increased 10 percent disability evaluation.  See e.g. December 2015 Notice of Disagreement. 

Under the currently assigned Diagnostic Code 7336, for internal or external hemorrhoids, a noncompensable rating is assigned for mild or moderate hemorrhoid symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. §§ 4.114, Diagnostic Code, 7336 (2016).   
 
Based upon a review of the Veteran's longitudinal medical records, the Board finds the Veteran is not entitled to a compensable evaluation under Diagnostic Code 7336.  Both the medical and lay evidence of record indicate the Veteran's symptoms are mild to moderate in nature.  No evidence of record suggests the Veteran experiences persistent bleeding or irreducible hemorrhoids occurring on a frequent basis necessary for the assignment of a compensable disability rating.  

Medical records show the Veteran has denied any persistent or recurring symptoms of his hemorrhoids.  For example, during physical examinations in July 2015 and May 2016, the Veteran denied any present symptoms of his hemorrhoid disability, including any changes to his bowl movements or blood in his stool.  See Long-Beach VAMC Records.  During the May 2016 physical examination, the veteran reported that his symptoms have improved with dietary changes, such as eating less ice cream and eating more bran cereal. 

Notably, the Board finds the Veteran has not sought treatment for or reported any symptoms during the pendency of this appeal.  This lack of reported symptomatology suggests the Veteran's symptoms were minimal and that he experienced only infrequent hemorrhoids.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011)(A lack of notation where it would be expected, to include during treatment or examination, is noteworthy).

The Veteran was afforded a compensation and pension examination in September 2015, to assess the current severity of his hemorrhoid disability.  Notably, the Board observes that this examination did not entail a physical examination of the Veteran, and the examiner reported the Veteran declined an examination.  Rather, the report from this examination was based upon an interview of the Veteran and his subjective reports of symptoms.  During this examination, the Veteran reported he continued to experience recurrent external hemorrhoids with pain and bleeding on every other bowel movement.  Based upon this subjective report, the examiner diagnosed the Veteran with mild hemorrhoids, characterized by painful bowl movements.  

The Board observes that the examiner checked the box for "persistent bleeding," when describing the Veteran's symptoms.  However, the Board finds this determination to be without merit, and not supported by the medical evidence or the Veteran's lay assertions.  Specifically, when describing his symptoms, the Veteran reported incidents of bleeding with every other bowel movement.  This statement is directly in contrast to a finding of "persistent bleeding," as the Veteran has reported, at most, only occasional episodes of bleeding.  Therefore, the Board finds this portion of the September 2015 compensation and pension examination to be entitlement to no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

The Board finds the Veteran's subjective reports of symptoms during this September 2015 examination are credible.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  However, even find the Veteran's reports of symptoms to be credible, this evidence does not warrant the assignment of an increased disability evaluation.  Specifically, the Board finds there is no evidence demonstrating that the Veteran hemorrhoids been irreducible or manifested with symptoms of persistent bleeding, secondary anemia, or fissures necessary for the assignment of a compensable disability evaluation.

Based upon the above, the Board finds the evidence does not warrant the assignment of a compensable evaluation at any time during the period on appeal.  Overall, the medical and lay evidence describe the Veteran's hemorrhoid disability as manifested by intermittent symptoms, with no reports of current or reoccurring hemorrhoids.  The Veteran experiences symptoms of mild pain and bleeding.  At no point have the Veteran's hemorrhoids been irreducible or manifested with symptoms of persistent bleeding, secondary anemia, or fissures necessary for the assignment of a compensable disability evaluation.  Overall, and affording the Veteran the greatest benefit of doubt, the Board finds the Veteran symptoms have been no more than moderate in degree.  

Furthermore, the Board does not find the evidence of record warrants the assignment of a different Diagnostic Code or the assignment of a separate evaluation under any other provision of the Rating Schedule.  The Veteran's hemorrhoids are considered "diseases of the digestive system" for purposes of VA regulations and ratings.  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, 4.114.  
 
As such, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.   See 38 C.F.R. § 4.114.  Therefore, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. §§ 4.113, 4.114. 

The Veteran's current service connected hemorrhoid disability is predominantly characterized by internal and external hemorrhoids, with symptoms of bleeding, itching, swelling, and burning.  Based upon a review of the Veteran's longitudinal medical records, the Board does not find it appropriate to award a separate disability evaluation under another Diagnostic Code, or to rate the Veteran's disability under another Diagnostic Code. 

Lastly, the Board has considered whether the Veteran's service connected hemorrhoid disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected hemorrhoid disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  

Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including pain, bleeding, internal and external hemorrhoids.  Specifically, the criteria for rating hemorrhoids under DC 7336 include consideration of overall "mild or moderate" hemorrhoid symptomatology. Hence, the criteria under DC 7336 encompass a broad range of effects of the symptoms associated with the Veteran's hemorrhoids, to include those described by the Veteran.  Therefore, the rating assigned for the service-connected hemorrhoids during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoids are appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met at any time pertinent to the current claim.   As such, there is no basis for staged rating of the disability claim period.   In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

iv.  Entitlement to a compensable evaluation for a left ear hearing loss disability prior to July 8, 2015: 

The Veteran additionally seeks entitlement to a compensable evaluation for a left ear hearing loss disability.  In a December 2010 Rating Decision, the AOJ awarded the Veteran entitlement to a left ear hearing loss disability, only, effective August 21, 2010.   The Veteran did not appeal this initial disability assignment, but rather, submitted a second claim for an increased rating in July 2015.  

As an initial matter, the Board notes that beginning on and after July 8, 2015 the Veteran's service connected left ear hearing loss disability has been considered under the rating criteria for his service-connected Meniere's syndrome.  As explained in greater detail above, Meniere's syndrome is to be evaluated under the criteria set forth in Diagnostic Code 6205 or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, Note 1.  However, evaluations for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under Diagnostic Code 6205.  Therefore, beginning on and after July 8, 2105, the Veteran would not be entitled to a separate compensable disability evaluation for his left ear hearing loss, as to do so would represent impermissible pyramiding.  See 38 C.F.R. § 4.14.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

As discussed above, the Veteran was service connected for a left ear hearing loss disability beginning on and after August 10, 2010.  To date, the Veteran has not been awarded entitlement to service connection for a right ear hearing loss disability.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, the non-service connected ear will be designated as "Level I" hearing in order to determine the percentage evaluation, for the service-connected ear, from Table VII.

Special considerations for hearing impairment are provided when a service-connected single ear hearing loss warrants a disability rating of 10 percent or more, and the other, nonservice-connected ear, meets the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. §§ 3.383, 3.385.  In order for this provision to apply, the Veteran's service-connected left ear hearing loss must warrant the assignment of a 10 percent evaluation.  Specifically, the Veteran's left ear hearing loss must be assessed as either a Level X or a Level XI based upon audiological testing.  See 38 C.F.R. § 4.85, Table VI.  However, as will be discussed below, the Veteran's service-connected left ear hearing loss disability resulted in no worse than a Level VII hearing impairment.  Furthermore, as the Veteran has not been awarded entitlement to service connection for a right ear hearing loss disability, the right ear will be assigned a Level I hearing impairment for ratings purposes.  

The Veteran's instant appeal for a compensable evaluation for the left ear hearing loss disability stems from his July 8, 2015 application.  As explained above, beginning on and after July 8, 2015, the Veteran's left ear hearing loss disability has been considered under Diagnostic Code 6205, for Meniere's syndrome.  Therefore, beginning on and after July 8, 2105, the Veteran would not be entitled to a separate compensable disability evaluation for his left ear hearing loss, as to do so would represent impermissible pyramiding.  See 38 C.F.R. § 4.14.

However, as a review of the evidentiary record reveals some ambiguity as to whether the AOJ considered the effects of the Veteran's left ear hearing loss disability in its award of service connection for Meniere's syndrome, the Board will proceed with an analysis of the evidence below.  Regardless of these ambiguities, the Board finds that at no time relevant to the period on appeal has the Veteran's left ear hearing loss disability warranted the assignment of a compensable evaluation.  

The Veteran was afforded a compensation and pension audiological examination in September 2015.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
LEFT
30
25
30
30
28.75

The average pure tone threshold in the Veteran's left ear was approximately 29 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 100 percent score in his left ear.  These audiometric findings equate to a Level VI hearing loss in the left ear.  Combining a left ear Level VI hearing loss, with the non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The examiner additionally reported the Veteran experiences functional limitations as a result of his left ear hearing loss disability.  Specifically, based upon the Veteran's reports, the examiner concluded the Veteran would experience difficulty hearing commands.  

The Veteran was afforded a second compensation and pension audiological examination in October 2016.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
LEFT
55
60
70
70
63.75

The average pure tone threshold in the Veteran's left ear was approximately 64 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 56 percent score in his left ear.  These audiometric findings equate to a Level VII hearing loss in the left ear.  Combining a left ear Level VII hearing loss, with the non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

Additionally, the Board has considered the results of the October 2016 audiological examination under the provisions of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  Under this application, the Veteran's left ear hearing loss would be rated as a Level V impairment under Table VI(a).  As noted above, application of Table VI results in a higher numeral for the left ear hearing impairment, specifically Level VII.  Therefore, despite an exceptional pattern of hearing loss for the Veteran's eft ear, application of 38 C.F.R. § 4.86 would not result in a compensable evaluation for the Veteran's left ear hearing impairment. 

As for the functional effects of the Veteran's left ear hearing loss disability, the examiner reported the Veteran experienced difficulty hearing in group conversations.  The Veteran subjectively reported difficulty localizing where sounds are coming from, and stated that his wife must drive him around.  

In addition to these objective test results, the Board observes that , the Veteran has not contended and the record does not otherwise suggest that the Veteran is unemployable as a result of his service connected left ear hearing loss disability.  While the VA audiological examinations have reported some degree of functional impairment in occupational settings, no examiner has opined the Veteran would be rendered unemployable as a result of his left ear hearing loss disability.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raise.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In conclusion, and as outlined above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for a left ear hearing loss disability for the period prior to July 8, 2015. 

v.  Entitlement to an evaluation in excess of 10 percent for the service-connected bilateral tinnitus disability prior to July 8, 2015:  

The Veteran was awarded entitlement to service connection for bilateral tinnitus, effective August 21, 2010.  In addition to the award of service connection, the AOJ assigned the Veteran an initial evaluation of 10 percent, which is represents the highest schedular award under Diagnostic Code 6260, for recurrent tinnitus.  Despite being awarded the highest schedular evaluation, the Veteran submitted a claim for entitlement to an increased evaluation in July 2015.  

The Veteran has not made clear the basis for his appeal for an increased evaluation for his bilateral tinnitus.  As such, the Board is required to interpret his claim broadly.  To the extent that the Veteran seeks entitlement to an increased evaluation based upon symptoms within both the left and right ears, the Board observes that the award of separate, 10 percent, ratings for the right and left ears has been precluded by VA regulations.  Specifically, the regulations pertaining to the evaluation of diseases and injuries of the ears were revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).  The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260, Note 2 (2016).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

As to whether the Veteran seeks an increased evaluation, on an extra-schedular basis, the Board observes the Veteran has not reported any additional symptoms as part of the current claim for increased rating.  Therefore, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's tinnitus contemplate the findings and associated functional impairment (such as constant bilateral ringing in the ears) shown and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, there is no evidence suggesting the schedular criteria is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008)

To the extent that the Veteran attributes his dizziness and poor balance to his service-connected tinnitus disability, the Board finds these symptoms are already fully considered an accounted for in the Veteran's award of entitlement to service connection for connected Meniere's syndrome.  As such, and additional award for these symptoms would constitute an impermissible "pyramiding" of symptoms.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App., 259, 261-62 (1994).  

In light of the foregoing, the Board concludes that Diagnostic Code 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  Nor is a higher rating warranted based on reports of dizziness.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for a right hip strain is granted. 

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 100 percent disability evaluation for the service-connected Meniere's syndrome is granted, beginning on and after July 8, 2015. 

Entitlement to an increased rating, in excess of 30 percent for migraines is denied.  

Entitlement to a compensable evaluation for hemorrhoids is denied. 

Entitlement to a compensable evaluation for a left ear hearing loss disability prior to May 9, 2016, is denied. 

Entitlement to an increased rating, in excess of 10 percent, for tinnitus prior to May 9, 2016, is denied. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

The Veteran was afforded a VA examination in August 2015.  Following a review of the Veteran's medical file, and a physical examination, the examiner concluded that the Veteran has reported symptoms related to sleep apnea, but that the evidence of record was insufficient to support a diagnosis for a sleep apnea disability.  The examiner explained that, as of the date of the examination, no diagnostic testing had been performed, and therefore, there was no conclusive evidence to support a diagnosis for sleep apnea.  Based upon this conclusion, the examiner then stated the "Veteran's sleep apnea is less likely as not proximately due to or the result of chronic sinus condition." 

The Board finds that this August 2015 examination is inadequate.  First, the examiner's conclusion is unclear as to whether the evidence supports a finding that the Veteran has a diagnosed sleep apnea disability.  Despite finding a lack of diagnostic evidence showing a sleep apnea disability, the examiner stated the Veteran's symptoms were consistent with a sleep apnea disability.  Then, after again stating the Veteran did not have a diagnosed sleep apnea disability, the examiner then concludes that the "Veteran's sleep apnea is less likely as not" related to or a result of the Veteran's service-connected sinusitis.  Thus, the Board is unclear as to whether the examiner found the Veteran to have a diagnosed sleep apnea disability or not.  

Second, the Board observes that recent VA treatment records indicate the Veteran was re-scheduled for a sleep study evaluation.  See e.g. Long Beach VAMC Records, dated May 2016.  However, as the AOJ has not obtained the most current set of the Veteran's VA treatment records, the results of this sleep study have not been associated with the claims file.  Therefore, the Board finds that a remand is required to obtain these records, and any results of a sleep study examination.  

In the event the May 2016 sleep study examination did not occur, the Board requests that the AOJ schedule the Veteran for a proper sleep study examination.  As noted above, the August 2015's examiner's conclusion as to whether the Veteran has a diagnosable sleep apnea disability is unclear, and thus insufficient for ratings purposes.  When the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain the Veteran's updated treatment records from the Long Beach VAMC, to include the May 2016 sleep study examination, and any other VA medical facilities which the Veteran has sought treatment from.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination, to determine the etiology and severity of any diagnosed sleep apnea disability.  

The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  Specifically, if the Veteran has not yet been scheduled for a sleep study examination, one must be provided to him. 

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during military service, or is otherwise related to his active duty service?

(b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by any of the Veteran's service connected disabilities?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.
   
In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  the Veteran's reports of sleep apnea beginning during his active duty service; 

(ii)  the Veteran's symptoms and treatment for recurring sinusitis; and 

(iii)  the Veteran's lay reports of snoring, sleep disturbance (i.e. breathing cessation during sleep), and episodes of falling asleep "inappropriately" during the day (e.g. while driving). 

It should be noted that the Veteran is competent to attest to matters of which he has fist hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for entitlement to service connection for sleep apnea.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


